DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2021 has been entered.

Response to Amendment
Applicant's arguments with respect to claims 1 – 20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flammer et al. (U.S. Patent Publication No. 2004/0118595).
Regarding claim 10, in Figures 3 and 7b, Flammer discloses a printed circuit board having a rigid portion and a flexible portion, comprising: a laminate (130) comprising a flexible insulating layer (106; layer 106 is a b-staged uncured glass reinforced epoxy, Figure 3) and a rigid insulating layer (102, paragraph [0066], Figure 3); a coverlay (122, unlabeled but directly above layer 120; Figure 7b) disposed on an outermost surface of the laminate (disposed on the outermost portion of the right side of rigid flex 130); and an adhesion layer (120) disposed between the laminate and the coverlay, wherein the coverlay is disposed over the flexible portion and the rigid portion, and wherein a portion of the flexible insulating layer is in direct contact with the rigid insulating layer (layer 106 is in direct contact with layer 102, Figure 3; layers 106 and 102 form rigid flex 130, Figure 7b).
Regarding claim 11, Flammer discloses wherein the coverlay is disposed over a side surface of the rigid insulating layer (Figure 7b).
Regarding claim 12, Flammer discloses wherein the coverlay is formed of a material containing any one or any combination of any two or more of polyimide (PI), a liquid-crystal polymer (LCP), or Teflon (Figure 7b).
Regarding claim 13, Flammer discloses wherein a thickness of the adhesion layer is smaller than a thickness of the coverlay (Figure 7b).
Regarding claim 14, Flammer discloses wherein a circuit is formed on the outermost surface of the laminate, and the circuit is covered by the coverlay (Figure 7b).
.

Allowable Subject Matter
Claims 1 – 9 and 16 – 20 are allowed.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391.  The examiner can normally be reached on Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847